Citation Nr: 1003242	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-34 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1973.

By rating decision dated September 2003, the Regional Office 
(RO) denied the Veteran's claims for service connection for 
PTSD and diabetes mellitus.  He was notified of this 
determination and of his right to appeal by a letter dated 
the following month, but a timely appeal was not received.  
He has subsequently sought to reopen his claims.  In a 
February 2006 rating action, the RO reopened the claim for 
service connection for diabetes mellitus, but denied it on 
the merits, and concluded that new and material evidence had 
not been submitted to reopen the claim for service connection 
for PTSD.  The Veteran filed a timely appeal to the Board of 
Veterans' Appeals (Board).

Despite the determination reached by the RO with respect to 
the claim for service connection for diabetes mellitus, the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).


FINDINGS OF FACT

1.  An unappealed September 2003 determination denied service 
connection for PTSD because there was no objective evidence 
of an in-service stressor.

2.  The evidence added to the record since the September 2003 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.

3.  An unappealed September 2003 determination denied service 
connection for diabetes mellitus because the Veteran did not 
serve in Vietnam, and there is no competent medical evidence 
showing it was present in service or within one year 
thereafter.

4.  The evidence added to the record since the September 2003 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  The RO's decision of September 2003, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).

2.  The evidence received since the September 2003 rating 
decision is not new and material to reopen the appellant's 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The RO's decision of September 2003, which denied service 
connection for diabetes mellitus, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2009).

4.  The evidence received since the September 2003 rating 
decision is not new and material to reopen the appellant's 
claim for service connection for diabetes mellitus.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a March 2005 letter, issued prior to the rating decision 
on appeal, and in an October 2007 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  The October 2007 letter advised the Veteran 
that new and material evidence was needed to reopen the claim 
for service connection for PTSD, and provided notice to the 
appellant regarding the basis for the prior denial of service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
This letter informed the Veteran that he should send evidence 
showing he served in-country in Vietnam.  In addition, the 
October 2007 letter advised the Veteran of the evidence 
needed to establish a disability rating and effective date 
for the claims on appeal.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include service 
treatment and personnel records, and private and VA medical 
records.  

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by submitting evidence and 
providing argument.  Thus, the Veteran has been provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The provisions of 
38 C.F.R. § 3.156(a) (2001) provide that "new and material 
evidence" is evidence not previously submitted, which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).   

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the Veteran was informed 
that his claims for service connection for PTSD and diabetes 
mellitus were denied in a September 2003 rating action.  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  The 
prior evidence of record is important in determining newness 
and materiality for the purposes of deciding whether to 
reopen a claim.  Id.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

A.  New and material evidence-PTSD 

The RO originally denied the Veteran's claim for service 
connection for PTSD on the basis that no confirmed stressor 
had been shown.  

The evidence of record at the time of the September 2003 
decision included the service treatment records and the 
service personnel records.  The record disclosed that the 
Veteran was a radar navigation systems repairman.  Numerous 
performance reports are contained in the file.  The Veteran 
was given an overall evaluation of 8/9 on a performance 
report for the period from August 1968 to November 1969.  On 
the report for the period from August 1972 to April 1973, the 
reporting official and the indorsing official evaluated the 
Veteran as 7/9, but the first additional indorsing official 
assigned an evaluation of 4/9.  It was noted he lacked the 
initiative to accept responsibility for his actions and those 
of his subordinates, and that he had demonstrated a degree of 
financial irresponsibility that seriously affected his 
overall performance.  

The service treatment records reveal the Veteran was seen in 
the mental health clinic in March 1973.  He was referred by 
his commander because of financial irresponsibility.  It was 
felt that this was a reaction to situational stress he was 
under at that time.  The principle factors creating the 
stress involved misunderstandings that occurred with his 
reenlistment in service, problems with his spouse, a moderate 
amount of job dissatisfaction and cultural conflicts.  The 
diagnosis was adjustment prescribed of adult life.  

A psychiatric evaluation on the separation examination in 
September 1973 was abnormal.  It was indicated the Veteran 
had trouble sleeping, and that he had been taking Librium for 
worry and depression for more than two years.  

The Veteran was seen in a private facility in March 1996.  It 
was reported he had a longstanding fear of needles, heights 
and closed spaces which dated to childhood.  It was noted it 
might relate to an experience as an adolescent when he fell 
over a waterfall and was badly injured.  The assessment was 
phobic anxiety.  

Also of record were VA outpatient treatment records.  When 
seen in April 2002, the Veteran related he served in Thailand 
for one year.  He claimed he was involved in rescue missions 
in which he would assist planes that had crashed.  He said he 
was part of the maintenance crew that flew on the missions.  
He asserted he lost two very close friends, G.O., and J.A. 
and that he started to drink after they died.  He said he 
began to have nightmares and was treated from 1977 to 1980.  
The impression was PTSD.  The following month, the Veteran 
reported he felt helpless and fearful during the rescue 
missions.  He claimed treatment for symptoms related to PTSD 
after his discharge.  He denied a history of physical or 
sexual abuse.  

In March 2003, a VA staff psychiatrist stated he had treated 
the Veteran since May 2002, and he had a diagnosis of chronic 
combat PTSD.  

Following a request for information from the VA, in May 2003, 
the U.S. Armed Services Center for Unit Records Research (now 
known as the U.S. Army and Joint Services Records Research 
Center (JSRRC)) reported that it had been unable to verify 
that J.A. or G.O. had been killed or wounded in action during 
the Veteran's tour.  It was noted that additional information 
was necessary.  

Later in May 2003, the RO sent the Veteran a letter 
requesting the additional information.  

The evidence added to the record since the September 1003 
determination includes statements from the Veteran and VA 
medical records.  In September 2003, the Veteran provided 
additional information concerning J.A.  It was noted that he 
served in the Marines and had apparently been a prisoner of 
war beginning in January 1970.  The Veteran related he had 
previously believed that J.A. had died.  

The VA staff psychiatrist mentioned above provided another 
statement in September 2003 in which he said the Veteran had 
chronic combat PTSD.  He asserted the Veteran's PTSD was 
secondary to his comrades missing in action and his combat 
experience.  

In November 2003, the Veteran submitted photographs he 
purportedly took in Vietnam.

VA outpatient treatment records disclose that the Veteran 
reported a military sexual trauma when seen in February 2006.  
He stated an airman tried to rape him and this incident led 
to depression, anxiety, alcohol abuse and marital problems 
with his first wife.  The Veteran said the marital stress led 
him to try to keep his wife by overspending and indulging 
her, and that he got himself into financial debt.  He again 
reported the rape later that month and said he had not been 
treated for it.  The Veteran was again seen in May 2003, and 
related he had been assigned to Thailand and then Vietnam in 
1971.  He described multiple traumatic events while in 
service, including the death of many soldiers; having to put 
remains in body bags; and being sexually harassed by his 
sergeant on one occasion.  The Veteran claimed the most 
traumatic event involved the death of a close friend who took 
his place on a rescue mission because he was drunk and unable 
to go on the mission.  The diagnosis was chronic adjustment 
disorder with depressed mood, secondary to loss of vision.  
The examiner commented that the Veteran did not meet the 
criteria for PTSD, even though some symptoms were present.  

Personnel records show that the Veteran served in Puerto Rico 
from August 1969 to April 1971.

The issue before the Board is whether new and material 
evidence has been received.  The Veteran has described 
various stressors that occurred in service.  Initially, he 
stated two close friends had been killed on rescue missions.  
He subsequently provided information concerning J.A. and this 
revealed he had been a prisoner of war.  What is significant 
is that this soldier became a prisoner of war in January 
1970, while the Veteran was stationed in Puerto Rico.  In 
addition, although the Veteran served with the Air Force, 
J.A. was a Marine.  These facts undermine and negate the 
credibility of the Veteran's allegations regarding his 
stressors.  

Recently, the Veteran has advanced a new theory regarding his 
stressor.  He has asserted he was raped in service.  The 
Board notes that alternate theories of service connection are 
encompassed within a single claim.  See Bingham v. Principi, 
421 F.3d 1346, 1349 (Fed. Cir. 2005); Roebuck v. Nicholson, 
20 Vet. App. 307 (2006).  

The Board notes that the supplemental statement of the case 
issued in March 2007 advised the Veteran of the type of 
evidence that could be submitted to show he had been the 
victim of a personal assault.  Other than a general 
allegation that he was fondled and raped, the Veteran has 
provided no details concerning this incident.  The 
information in the personnel records pertaining to his 
performance reports was of record at the time of the 
September 2003 determination.  

The fact remains that there is no evidence of PTSD in service 
and no credible evidence to support the existence of his 
claimed in-service stressors.  As such, the deficiency noted 
as the basis for the prior final denial remains 
unestablished.  There is no medical evidence suggesting that 
the Veteran was exposed to a stressful incident in service.  
Thus, the additional evidence does not raise a reasonable 
possibility that the Veteran has PTSD that is related to 
service, when considered in conjunction with the record as a 
whole.  The Board concludes, therefore, that the evidence is 
not new and material, and the claim for service connection 
for PTSD is not reopened.

B.  New and material evidence--Diabetes mellitus 


The evidence of record at the time of the September 2003 
rating action included the service treatment records, service 
personnel records, and private and VA medical records.  The 
service treatment records are negative for complaints or 
findings pertaining to diabetes.  A urinalysis on the 
separation examination in September 1973 was negative for 
sugar and albumin.  

Personnel records reveal the Veteran was assigned to the 
388th avionics maintenance squadron, which was located in 
Thailand, for the period from April 1971 to March 1972.

The Veteran was seen in a private facility in July 1995.  It 
was reported that diabetes had been diagnosed in 1985.  

VA outpatient treatment records disclose that when he was 
seen in April 2002, the Veteran stated he had been treated 
for diabetes in 1974.  

In February 2003, the National Personnel Records Center 
indicated that it was unable to determine if the Veteran had 
in-country service in Vietnam.  

As noted above, the RO denied the Veteran's claim for service 
connection for diabetes mellitus in September 2003 on the 
basis that it was not demonstrated for many years after 
service, and the records did not establish that the Veteran 
had served in Vietnam.

The additional evidence includes VA medical records, 
statement from the Veteran and personnel records.  In a 
February 2005 statement, the Veteran asserted that he was in 
Vietnam many times, but the only specific period he could 
remember was November or December 1971.  The Veteran has also 
asserted that he was part of the 388th avionics maintenance 
squadron, which had a home base in Thailand.  He claimed the 
squadron flew into Da Nang.  

The Board points out that the additional merely confirms that 
the Veteran has diabetes mellitus.  The fact remains, 
however, that it initially demonstrated many years after 
service.  In addition, the Veteran has not provided any 
evidence establishing he served in Vietnam.  He states he was 
awarded the Vietnam Campaign Medal and the Vietnam Service 
Medal, and that this proves he was in Vietnam.  It must be 
observed, however, that it is not a prerequisite to receive 
these medals to have been physically present in Vietnam.  
Thus, the deficiency noted as the basis for the prior final 
denial, that is, whether the Veteran served in Vietnam, 
remains unestablished.  The record continues to contain no 
documentation that the Veteran served in Vietnam.  In 
addition, there is no medical evidence suggesting that the 
Veteran's diabetes mellitus was present in service or within 
one year thereafter, nor has an opinion linking it to service 
been provided.  Accordingly, the additional evidence does not 
raise a reasonable possibility that the Veteran has diabetes 
mellitus that is related to service, when considered in 
conjunction with the record as a whole.  The Board concludes, 
therefore, that the evidence is not new and material, and the 
claim for service connection for diabetes mellitus is not 
reopened.


ORDER

Since new and material evidence has not been submitted to 
reopen a claim for service connection for PTSD or diabetes 
mellitus, the appeal is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


